Morrissey, C. J.
Defendant appeals from a decree of the district court for Lancaster county, awarding plaintiff an absolute divorce and the custody of their minor children. The decree also covers a property settlement, but the only matter presented by the record for our consideration is the sufficiency of the evidence to warrant the court in granting a divorce.
The decree is based upon an allegation of extreme cruelty. The parties have been married for nearly 30 years, and are the parents of eight living children. Their domestic differences have extended over a period of more than 20 years. Plaintiff testified to having been driven from home by defendant, to his frequent outbursts of passion, and to his use, at such times, of vile and indecent language. In this we think she is sufficiently corroborated, notwithstanding the denial of defendant. Plaintiff also testifies to defendant having *562struck her with a clothes basket. There is no corroboration of this, however; but, to constitute extreme cruelty within the meaning of the statute, it is not necessary that one spouse be shown to have actually assaulted the other. The use of vile epithets, rude conduct, and a demeanor which leads to a disturbance of the peace of mind of the other spouse may, in its consequences, inflict greater pain and suffering than an occasional act of personal violence. A continuing course of conduct on the part of either spouse, which so grievously wounds the mental feelings or which so utterly destroys the peace of mind as to seriously impair the bodily health and endanger the life or reason of the other, or which nullifies the legitimate ends and objects of matrimony, constitutes extreme cruelty within the meáning of the statute.
Plaintiff’s testimony is for the most part denied by defendant, but the preponderance of the evidence supports her contention, and the decree is
Affirmed.
Rose and Flansburg, JJ., not sitting.